PER CURIAM.
Evelyn M. Conway appeals the district court’s orders dismissing her claim of employment discrimination based on national origin. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Conway v. CIA No. CA-00-1417-A (E.D. Va. filed Oct. 10, 2000, entered Oct. 12, 2000; filed & entered Dec. 1, 2000; & filed Dec. 8, 2000, entered Dec. 11, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.